Citation Nr: 0941500	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
December 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  

A Board decision dated in April 2008 denied service 
connection for hemorrhoids and remanded his claims of service 
connection for a colon disorder and an acquired psychiatric 
disorder.  A July 2009 rating decision granted service 
connection for a colon disability.  Accordingly, only the 
Veteran's claim of service connection for an acquired 
psychiatric disorder is currently in appellate status before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's April 2008 remand, the RO was instructed to 
obtain a VA medical opinion as to whether it is at least as 
likely as not that the Veteran has any currently diagnosed 
acquired psychiatric disorder that is related to service.  
The Veteran was provided a VA psychiatric examination in 
March 2009 and the examiner provided a diagnosis of 
psychosis.  He also noted a history of anxiety, depression 
and personality disorder.  The examiner, however, provided no 
opinion as to whether any of the Veteran's acquired 
psychiatric disorders are as likely as not related to 
service.  Because such an opinion was specifically requested 
by the Board in its April 2008 remand in this case, the 
failure to provide such an opinion constituted a violation of 
Stegall v. West, 11 Vet. App. 268(1998).  

The Board further notes that in an October 2009 informal 
hearing presentation the Veteran's representative 
specifically asserted that the Veteran's claim should be 
remanded for the requested medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to the 
examiner that provided the March 2009 
psychiatric examination of the Veteran.  
Request that he review his examination 
report as well as the additional VA 
medical records added to the file 
subsequent to his examination.  The 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed acquired 
psychiatric disability is causally linked 
the Veteran's military service.  If the 
March 2009 VA examiner is not available, 
provide the Veteran with a new psychiatric 
examination and request that the new VA 
examiner, based on his examination of the 
Veteran as well as the Veteran's medical 
record, express an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed acquired psychiatric 
disability is causally linked to the 
Veteran's military service.  

2.  After the above development has been 
accomplished, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


